El Juez Presidente Señor Todd, Jr.,
emitió la opinión del tribunal.
El Tribunal de Contribuciones de Puerto Rico declaró sin lugar la querella presentada por Pura Blanco Vda. de Serra contra la resolución del Tesorero de Puerto Rico denegando su solicitud de4 reintegro de parte de la contribución sobre ingresos pagada por la peticionaria correspondiente al año 1946 y para revisar dicha actuación expedimos el auto de certiorari en el presente caso.
*857No existe controversia en cuanto a los hechos, los cuales fueron estipulados por las partes ante el tribunal inferior en esta forma:
“1. Don Juan P. Serra era esposo de la querellante y padre de Ana Cecilia y María Cecilia Serra Blanco, quienes nacieron en octubre 11 de 1926 y junio 20 de 1928, respectivamente.
“2. Don Juan P. Serra falleció en San Juan, Puerto Rico, el día 6 de mayo de 1945.
“3. Por Resolución dictada en 22 de junio de 1945, del Hon. Juez Ricardo La Costa, Jr., Juez de la Corte de Distrito del Distrito Judicial de San Juan, Puerto Rico, en el caso Civil núm. R-5654, la mencionada Corte designó y declaró únicos y universales herederos del referido Juan P. Serra a sus hijas menores de edad, Ana Cecilia y María Cecilia Serra y Blanco, y a su viuda doña Pura Blanco, en la cuota usufructuaria viudal fijada por la ley.
“4. Después de radicada la correspondiente notificación de defunción el querellado Tesorero de Puerto Rico, con fecha enero 23 de 1946, liquidó la contribución de herencia a pagarse por los herederos de don Juan P. Serra, imponiendo una contribu-ción de herencia a cada una de sus dos hijas menores de edad, de $12,022.54, o sea una contribución de herencia a las dos hijas de $24,045.08, habiendo sido todos los bienes del difunto y su esposa valorados en la suma de $412,729.55.
“5. Los Exhibits A-G, son un inventario de los bienes valo-rados con el valor dado a los mismos para la imposición de la contribución de herencia mencionada.
“6. La contribución total de herencia ascendió a la cantidad de $24,045.08,' y el pago de dicha contribución se hizo el día 6 de febrero de 1946.
“7. Dentro del término que fija la ley la querellante radicó su planilla de contribución sobre ingresos para el año 1946, detallando todos los ingresos que ella alega haber recibido du-rante dicho año de todos los bienes que pertenecían a ella y su difunto esposo en la forma siguiente:
“Intereses tributables de hipotecas, bonos, de-
pósitos y acreencias. $6, 078. 05
“Rentas de Inmuebles. 17, 528. 50
“Dividendos y Beneficios. 21, 258. 20
“Agricultura. 66. 88
“Total de Ingreso Tributable Bruto Declarado.. $44, 931. 63
*858“La querellante reclamó deducciones por los siguientes con-ceptos :
“Contribuciones sobre la Propiedad. $3, 512. 53
“Depreciación. 1, 692. 30
“Reparaciones. 2, 755. 91
“Donativos. 311. 00
“Mitad de servicios médicos, etc. 455. 00
“Otros gastos. 1, 907. 88
“Total de Deducciones Reclamadas. $10, 634. 62
“8. Los ingresos declarados y las deducciones reclamadas representan ingresos provenientes de las propiedades y bienes de la querellante y sus hijas y las deducciones reclamadas repre-sentan todas gastos y pagos reclamados como deducibles, hechos por la querellante y sus hijas en relación con las propiedades de la querellante y sus hijas.
“Nada de lo estipulado en este párrafo se entenderá en el sentido de que el Tesorero de Puerto Rico acepta la corrección de las partidas por ingresos o deducciones relacionadas, ni afectará el derecho del Tesorero de Puerto Rico a notificar o tasar deficiencias en relación con el año envuelto si determinare que tales deficiencias proceden.
“9. La querellante reclamó créditos y exención personal en la suma de $2,800; declaró un ingreso tributable ascendente a $31,497.01, y la contribución sobre ingresos ascendió a $11,023.47, que fué pagada en dos plazos iguales durante el año 1947.
“10. La querellante no reclamó como deducción la contri-bución de herencia pagada sobre los bienes heredados por sus hijas en febrero 6 de 1946, ascendente a $24,045.08.
“11. Dentro del término fijado por la ley la querellante soli-citó el reintegro de la suma.de $9,784.04 de la contribución de ingreso correspondiente al año 1946, pagada por los conceptos indicados, alegando que en la planilla radicada no se había in-cluido entre las deducciones reclamadas la contribución de he-rencia ascendente a $24,045.08, pagada en febrero 6 de 1946, y que dicha contribución era deducible bajo la sección 16 de la ley aplicable, y dicha solicitud fué denegada por el querellado en noviembre 14 de 1947 por resolución administrativa que copiada lee así:
“ ‘Por la presente se le notifica que este Departamento ha resuelto deneg'ar su reclamación de reintegro de contri-*859bución sobre ingresos del año 1946, toda vez que la contri-bución sobre herencia pagada por sus hijas Ana María [sic] y María Cecilia Serra, caso núm. 2324-A, no es deducible en la declaración de ingresos radicada por usted por el referido año contributivo.’
’‘Que la liquidación de la sociedad de gananciales que exis-tía entre la querellante y su esposo fallecido, Juan P. Serra, y la partición de los bienes de dicho difunto, se llevó a efecto mediante la escritura número cinco, otorgada en San Juan, Puerto Rico, ante el notario G. E. González, el día 26 de febrero de 1946.”
Se presentó además por la querellante prueba documental que fué admitida sin oposición, y en relación con el pago de la contribución de herencia, el tribunal inferior hizo constar en su opinión lo siguiente:
“En 4 de febrero de 1946 la Corte de Distrito dictó una Or-den autorizando al Defensor Judicial Heliodoro Blanco a retirar fondos del National'City Bank — Sucursales de San Juan y Ba-yamón — para pagar la contribución de herencia. En esta Orden se hace constar que en 30 de enero de 1946 el Defensor Judicial había radicado en Corte una Moción solicitando la aprobación de la partición y distribución de los bienes, a la cual se adhirió un inventario de los mismos, y cuya moción fué discutida en Corte abierta con asistencia del Fiscal el 4 de febrero de 1946. Se solicitó por' el Defensor Judicial en dicha Moción el retiro de fondos para pagar la contribución de herencia con cargo al haber hereditario de las menores, a lo cual consintió el Fiscal y la madre de éstas. Al autorizarse el referido retiro de fon-dos la Corte hizo constar expresamente lo siguiente: ‘que la men-cionada cantidad o suma será deducida del haber hereditario de las mencionadas menores al llevarse a efecto finalmente la partición y distribución de los bienes del finado don Juan Pri-mitivo Serra, en la proporción de $12,022.54 a cada una.’
“En 7 de febrero de 1946 se hizo efectivo al Tesorero el pago de la contribución de herencia.”
Aun cuando la peticionaria hace un señalamiento de seis errores, su contención, tanto ante el Tribunal de Contribu-ciones como antes nos, puede resumirse en esta forma: (1) que la planilla sobre ingresos rendida por ella para el año 1946 equivale y debe considerarse como la planilla de la Suce-*860sión de don Juan P. Serra, bajo las disposiciones de la sección 20 de la Ley de Contribuciones sobre Ingresos y la contribu-ción de herencia pagada con cargo al haber hereditario de sus hijas es una deducción permisible contra los ingresos decla-rados por ella en su planilla, bajo las disposiciones de la sec-ción 16(a) (3) de dicha ley; (2) en la alternativa, sostiene la peticionaria que en 1946 ella era la administradora de los bienes de sus hijas menores de edad y como tal la responsable del pago de la contribución de herencia, y (3) que aun como usufructuaria de los bienes de sus hijas, la contribución de herencia era deducible por ella.
I
Sostiene la peticionaria que la planilla rendida por ella individualmente correspondiente al año 1946 equivale y debe considerarse como la planilla de la Sucesión de Juan P. Serra bajo las disposiciones de la sección 20(a) (3) de la Ley de Contribuciones sobre Ingresos, la cual dispone:
“Sección 20.— (a) La contribución impuesta por las partes I y II de este título se aplicará al ingreso de sucesiones o de cualquier clase de propiedad en fideicomiso, incluyendo—
“(3) Ingreso recibido por sucesiones durante el período de la administración o liquidación de propiedad de personas falle-cidas.”
Y además sostiene que la contribución de herencia pagada en febrero 7,1946 constituye'una deducción permisible contra los ingresos declarados por ella, de acuerdo con la sección 16(a) (3) de dicha ley, que dispone que “Al computar el in-greso neto se admitirán como deducciones: ... Las contribu-ción s pagadas o vencidas dentro del año contributivo...”
i o creemos necesario entrar a considerar y resolver si una sucesión, como tal, tiene derecho a deducir de los ingre-sos iabidos “durante el período de la administración o liqui-dac in” de la propiedad de la persona fallecida, lo que se ha}. pagado por concepto de contribución de herencia, ya *861que a los efectos del presente caso llegamos a la conclusión de que la planilla rendida por la peticionaria no puede con-siderarse como la planilla de la Sucesión de Juan P. Serra.
Tanto la estipulación de las partes como la prueba de-muestran que por escritura pública otorgada el 26 de febrero de 1946 se llevó a efecto la partición de los bienes dejados por Juan P. Serra quedando liquidada la sociedad de ganan-ciales que existía entre la peticionaria y su esposo. Al refe-rirse la sección 20(a) (3), supra, a las sucesiones como con-tribuyentes y que sus ingresos incluirán lo recibido durante el período de la administración o liquidación de las propie-dades de la persona fallecida, significa los ingresos habidos con anterioridad a la partición ya que ésta tuvo el efecto de dar pór terminada dicha administración y liquidación y con-firió a los herederos la propiedad exclusiva de los bienes que les fueron adjudicados. Artículo 1021 del Código Civil, ed. de 1930. Véase 7 Manresa,- Comentarios al Código Civil Español, 6ta. ed., 1943, pág. 726 et seq. Arguye la peticio-naria que la sucesión a que se refiere la sección 20 es una que puede continuar existiendo aun después de efectuarse la partición y cita el caso de Buscaglia, Tes. v. Tribl. de Contribuciones, 67 D.P.R. 433. En dicho caso no estaba en-vuelta esta cuestión y no vemos qué aplicación pueda tener al presente.
Arguye, además, la peticionaria que todas las rentas pro-ducidas por los bienes de Juan P. Serra afluyeron hacia ella y que en la planilla para el año 1946 ella dedujo ciertas par-tidas de gastos relacionadas con las propiedades heredadas por sus hijas menores tales como contribuciones sobre la pro-piedad, reparaciones, depreciaciones, etc. Empero, en este caso no está envuelta la procedencia de estas deducciones. Por el contrario, en la estipulación de hechos presentada por las partes, se hizo constar que el Tesorero no aceptaba “la corrección de las partidas por ingresos o deducciones rela-cionadas, ni afectará el derecho del Tesorero de Puerto Rico *862a notificar o tasar deficiencias en relación con el año en-vuelto si determinare que tales deficiencias proceden.”
HH
En la alternativa sostiene la peticionaria que durante el año 1946 ella era la administradora de los bienes de sus hijas menores de edad y como tal la responsable del pago de la contribución de herencia y por tanto, tenía derecho a deducirla en su planilla y que, en todo caso, como usufructuaria de dichos bienes también tenía el mismo derecho.
Como cuestión de hecho no fué ella quien pagó dicha con-tribución sino el Defensor Judicial autorizado por la corte y dicho pago se hizo con cargo al haber hereditario de las dos menores en la proporción de $12,022.54 a cada una. Y, como cuestión de derecho, por la Ley núm. 99 de 29 de agosto de 1925, Para Modificar y Ampliar la Contribución , Sobre Tras-misión de Bienes por Herencia, etc., vigente a la fecha del fallecimiento de Juan P. Serra, la contribución de herencia se imponía a los herederos por el privilegio de recibir la propie-dad. i1) Es decir, esta contribución es lo que en la juris-dicción federal se conoce como un “succession or inheritance tax” a diferenciarse del “estate tax” en el cual la contribu-ción se impone sobre el privilegio de trasmitir la propiedad. Véanse Inter Vivos Transfers and the Federal Estate Tax, 81 U. of Pa. L. Rev. 987; Keith v. Johnson, 271 U. S. 1, 8; U. S. Trust Co. v. Helvering, 307 U. S. 57; Chickering v. Commissioner of Internal Revenue, 118 F.2d 254.
El hecho de que el artículo 9 de la Ley núm. 99, supra, impusiese a “los administradores, albaceas, fideicomisarios u otras personas que administren los bienes sujetos al pago de dichas contribuciones” la obligación de pagarle al Teso-rero, no significa que dichas personas, en la capacidad en que actúan, sean las que sufran el peso de dicho pago. Así lo re-solvimos en Kessler v. Domenech, Tesorero, 49 D.P.R. 196, 213, diciendo: “Es cierto que la ley se refiere a los adminis-*863dores, albaceas, fideicomisarios u otras personas que admi-nistren los bienes sujetos al pago de la contribución, porque son ellos generalmente los• encargados de liquidar el caudal de la herencia para trasmitirlo limpio a los herederos, pero es sobre éstos sobre los que recae siempre el pago de la con-tribución, bien se satisfaga el impuesto por los administra-dores, ya directamente por los herederos”. (Bastardillas nuestras.) En otras palabras, el artículo 9 lo que hace es proveer quién habrá de. pagar la contribución de herencia sin que por ello se le esté imponiendo la contribución.
Por otra parte,, es cierto que el Código Civil, no obstante las disposiciones de los artículos 432 y 433, (2) no provee quién deberá pagar las contribuciones sobre herencia en el caso que exista un usufructo. Las contribuciones a que hace referencia el artículo 432 son las territoriales—Buitrago v. Gilot, 27 D.P.R. 354—y las de herencia no pueden concep-tuarse como las impuestas al capital a que se refiere el artículo 433. Al recaer la contribución de herencia e¡n este caso sobre las hijas menores de edad sólo ellas podían deducirla de sus ingresos. Ahora bien, '¿qué alcance tiene el hecho de que de acuerdo con el artículo 155 del Código Civil (3) la peti-*864cionaria tenía el usufructo de los bienes de sus hijas me-nores de edad y de acuerdo con el artículo 154 (4) tenía la administración de dichos bienes? Sostiene la peticionaria que ella como administradora era la responsable del pago de la contribución de herencia. Ya hemos dicho que quien hizo el pago fud el Defensor Judicial con fondos que Juan P. Serra tenía depositados en distintos bancos y con cargo al haber hereditario de las dos hijas. Podría decirse que la adminis-tración de la peticionaria no comenzó hasta después de la partición pero independientemente de eso, no podemos con-venir con la tesis de la peticionaria en el sentido de que por el hecho de que el usufructo legal creado en el artículo 155 es uno de carácter condicionado, ya que no puede ser enaje-nado, gravado o renunciado por los padres, por tener los hijos el derecho preferente de ser alimentados y educados con la'parte necesaria para dichos fines del usufructo legal— Suárez v. Registrador, 35 D.P.R. 509; Guerra v. Ortiz, 71 D.P.R. 613; 2 Manresa, Comentarios al Código Civil, 6ta. ed., pág. 47; 4 Manresa, ob. cit., 5ta. ed., pág. 328 — tiene el alcance de convertir dicho usufructo en una mera administra-ción de los bienes de sus hijas. Nada encontramos en nues7 tro Código Civil que disponga que terminada la condición de usufructuaria de la peticionaria tenga ésta la obligación de rendir cuentas a sus hijas sobre él remanente que pueda ha-ber de los frutos percibidos por ella después de haber sufra-gado los gastos correspondientes a la alimentación, cuido y educación de sus hijas, como sería el caso si ella fuese mera-mente administradora de sus bienes.
Por otra parte el Código Civil ha sido explícito al disponer en qué casos corresponde a los padres o a los hijos la administración de los bienes de estos últimos. De esta manera el propio artículo 155 dispone que cuando el hijo no *865emancipado, con el consentimiento de sus padres, viva inde-pendientemente de éstos, se le reputará para todos los efec-tos relativos a dichos bienes, como emancipado, y tendrá en ellos el dominio, el usufructo y la administración; y el artículo 157 dispone que en los bienes o rentas donados o legados al hijo no emancipado para. su educación e instrucción, ellos tendrán la propiedad y usufructo pero, su administración corresponderá al padre o a la madre, si en la donación o legado no se hubiese dispuesto otra cosa, y específicamente el artículo 158 dispone que “Los padres tienen, relativamente a los bienes del hijo en que les corresponda el usufructo o>. administración, las obligaciones de todo usufructuario o ad-ministrador, y .las especiales sobre hipoteca legal establecida, en la ley hipotecaria. Se formará inventario, con interven-ción del fiscal, de los bienes de los hijos en que los -padres ten-gan sólo la administración; y, a propuesta del mismo, podrá decretarse por la corte de distrito el depósito de los valores mobiliarios propios del hijo.” (Bastardillas nuestras.)
Existe, por tanto, una clara distinción entre un usufruc-tuario y un administrador de bienes de un hijo no emanci-pado, siendo distintas las obligaciones, deberes y derechos del uno y del otro.

Debe confirmarse la sentencia.


O Igual sucede bajo la Ley núm. 303 de 12 de abril de 1946 ((1) pág. 783). Véase Tes. v. Tribl. Contribuciones y Gráu, 70 D.P.R. 457.


O Los artículos 432 y 433 del Código Civil, ed. de 1930, disponen lo siguiente:
“Artículo 432. — Salvo lo dispuesto en el artículo siguiente, el pago de las cargas y contribuciones anuales y el de las que se consideren gra-vámenes de los frutos, serán de cuenta del usufructuario todo el tiempo que el usufructo dure.”
“Artículo 433. — Las contribuciones que durante el usufructo se im-pongan directamente sobre el capital, serán de cargo del propietario.
“Si éste las hubiese satisfecho, deberá ,el usufructuario abonarle los intereses correspondientes a las sumas que en dicho concepto hubiese pa-gado; y si las anticipare el usufructuario, deberá recibir su importe al fin del usufructo.”


(3) El artículo 155 del Código Civil dispone:
“Los bienes que el hijo no .emancipado haya adquirido o adquiera, con su trabajo o industria, o por cualquier título lucrativo, pertenecen al hijo en propiedad, y en usufructo a los padres que le tengan en su potes-tad y compañía; pero si el hijo, con consentimiento de sus padres, vi-viere independientemente de éstos, se le reputará para todos los efectos relativos a dichos bienes, como emancipado, y tendrá en ellos el dominio, el usufructo y la administración.”


(4)Dicho, artículo dispone:
“Artículo 154. — La administración de los bienes de los hijos que estén bajo la patria potestad pertenece, en primer término, al padre, y en au-sencia, impedimento legal o muerte de éste, a la madre.”